OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc. 100 William Street, Suite 200Wellesley, Massachusetts 02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end: October 31, 2013 Date of reporting period: January 31, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) INVESTMENT COMPANIES - 99.1% Shares Value Large-Cap Funds - 66.3% American Funds AMCAP Fund - Class A $ BlackRock Equity Dividend Fund - Institutional Shares Columbia Dividend Opportunity Fund - Class A Fidelity Strategic Dividend & Income Fund Gabelli Asset Fund (The) - Class I iShares Core S&P 500 ETF (a) iShares Russell 1000 Index Fund (a) iShares Russell 1000 Value Index Fund (a) iShares S&P 500 Growth Index Fund (a) iShares S&P 500 Value Index Fund (a) MFS Growth Fund - Class I (b) Vanguard 500 Index Fund - Investor Shares Vanguard Dividend Growth Fund - Investor Shares Wells Fargo Advantage Growth Fund - Administrator Class (b) Sector Funds - 13.2% Fidelity Select Health Care Portfolio Fidelity Select Utilities Growth Portfolio iShares Dow Jones U.S. Energy Sector Index Fund (a) PowerShares Dynamic Pharmaceuticals Portfolio (a) SPDR Gold Trust (a) (b) (c) International Funds - 9.0% Aberdeen Emerging Markets Fund - Institutional Class Harding, Loevner International Equity Portfolio - Institutional Class iShares MSCI Emerging Markets Index Fund (a) Oppenheimer International Growth Fund - Class Y Wells Fargo Advantage Intrinsic World Equity Fund - Administrator Class Mid-Cap Funds - 6.5% iShares S&P MidCap 400 Growth Index Fund (a) iShares S&P MidCap 400 Value Index Fund (a) SPDR S&P MidCap rust (a) Small-Cap Funds - 4.1% iShares S&P SmallCap 600 Growth Index Fund (a) iShares S&P SmallCap 600 Value Index Fund (a) Total Investment Companies(Cost$65,367,496) $ NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 1.1% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (d) (Cost $976,797) $ Total Investments at Value - 100.2% (Cost $66,344,293) $ Liabilities in Excess of Other Assets-(0.2%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) The rate shown is the 7-day effective yield as of January 31, 2013. See accompanying notes to Schedules of Investments. NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) INVESTMENT COMPANIES - 99.5% Shares Value Large-Cap Funds - 23.5% American Funds AMCAP Fund - Class A $ iShares Core S&P 500 ETF (a) iShares Russell 1000 Growth Index Fund (a) iShares Russell 1000 Value Index Fund (a) Vanguard Dividend Appreciation ETF (a) Wells Fargo Advantage Growth Fund - Investor Class (b) Sector Funds - 15.8% Consumer Staples Select Sector SPDR Fund (a) Fidelity Select Health Care Portfolio Fidelity Select Utilities Growth Portfolio iShares Dow Jones U.S. Energy Sector Index Fund (a) Oppenheimer MLP Select 40 Fund - Institutional Class (b) SPDR Gold Trust (a) (b) (c) Government/Corporate Bond Funds - 14.4% DoubleLine Total Return Bond Fund - Class I Loomis Sayles Bond Fund - Institutional Class PIMCO Income Fund - Institutional Class Vanguard Intermediate-Term Investment-Grade Fund - Admiral Shares International Funds - 12.8% First Eagle Global Fund - Class A Harding, Loevner International Equity Portfolio - Institutional Class Worldwide Bond Funds - 8.7% Loomis Sayles Global Bond Fund - Institutional Class Templeton Global Bond Fund - Class A High Quality Bond Funds - 7.6% Calvert Bond Portfolio - Class I Dodge & Cox Income Fund Mid-Cap Funds - 5.4% SPDR S&P MidCap rust (a) High Yield Bond Funds - 4.7% Loomis Sayles Institutional High Income Fund Oppenheimer Senior Floating Rate Fund - Class A Small-Cap Funds - 3.9% iShares S&P SmallCap 600 Growth Index Fund (a) iShares S&P SmallCap 600 Value Index Fund (a) NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES - 99.5% (Continued) Shares Value Convertible Bond Funds - 2.7% Allianz AGIC Convertible Fund - Institutional Shares $ Calamos Convertible Fund - Class I Total Investment Companies(Cost$52,772,124) $ MONEY MARKET FUNDS - 0.7% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (d) (Cost $450,581) $ Total Investments at Value - 100.2% (Cost $53,222,705) $ Liabilities in Excess of Other Assets-(0.2%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) The rate shown is the 7-day effective yield as of January 31, 2013. See accompanying notes to Schedules of Investments. NEW CENTURY OPPORTUNISTIC PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) INVESTMENT COMPANIES - 99.6% Shares Value Large-Cap Funds - 46.0% Brown Advisory Growth Equity Fund - Institutional Shares $ iShares S&P 500 Growth Index Fund (a) iShares S&P 500 Value Index Fund (a) Vanguard Growth ETF (a) Wells Fargo Advantage Growth Fund - Administrator Class (b) Sector Funds - 27.2% Fidelity Select Health Care Portfolio Fidelity Select Software & Computer Services Portfolio iShares Dow Jones U.S. Energy Sector Index Fund (a) iShares S&P North American Natural ResourcesIndex Fund (a) PowerShares Dynamic Pharmaceuticals Portfolio (a) SPDR Gold Trust (a) (b) (c) Technology Select Sector SPDR Fund (a) International Funds - 12.5% Harding, Loevner International Equity Portfolio - Institutional Class iShares MSCI Emerging Markets Index Fund (a) Oppenheimer Developing Markets Fund - Class Y Mid-Cap Funds - 8.6% Meridian Growth Fund SPDR S&P MidCap rust (a) Small-Cap Funds - 5.3% Gabelli Small Cap Growth Fund (The) - Class I iShares S&P SmallCap 600 Growth Index Fund (a) Total Investment Companies(Cost$9,095,877) $ MONEY MARKET FUNDS - 0.3% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (d) (Cost $41,913) $ Total Investments at Value - 99.9% (Cost $9,137,790) $ Other Assets in Excess of Liabilities-0.1% Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) The rate shown is the 7-day effective yield as of January 31, 2013. See accompanying notes to Schedules of Investments. NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) INVESTMENT COMPANIES - 99.2% Shares Value Europe Funds - 30.6% Columbia European Equity Fund - Class A $ Franklin Mutual European Fund - Class A iShares MSCI Germany Index Fund (a) iShares MSCI Sweden Index Fund (a) iShares MSCI Switzerland Index Fund (a) iShares MSCI United Kingdom Index Fund (a) Vanguard MSCI Europe ETF (a) Diversified Funds - 26.5% Columbia Acorn International Select Fund - Class A Harbor International Fund - Institutional Class Harding, Loevner International Equity Portfolio - Institutional Class iShares MSCI EAFE Growth Index Fund (a) iShares MSCI EAFE Index Fund (a) iShares MSCI EAFE Value Index Fund (a) iShares S&P Global Energy Sector Index Fund (a) MFS International Value Fund - Class I Oppenheimer International Growth Fund - Class Y Templeton Institutional Funds - Foreign Smaller Companies Series Asia/Pacific Funds - 22.9% Fidelity Japan Fund iShares FTSE/Xinhua China 25 Index Fund (a) iShares MSCI Australia Index Fund (a) iShares MSCI Pacific ex-Japan Index Fund (a) Matthews Pacific Tiger Fund - Class I ProShares Ultra MSCI Japan (a) (b) Americas Funds - 14.2% Fidelity Canada Fund iShares MSCI Canada Index Fund (a) iShares MSCI Mexico Investable Market Index Fund (a) iShares S&P Latin America 40 Index Fund (a) Emerging Market Funds - 5.0% iShares MSCI Emerging Markets Index Fund (a) Vanguard MSCI Emerging Markets ETF (a) Total Investment Companies(Cost$40,377,904) $ NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 0.9% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (c) (Cost $561,930) $ Total Investments at Value - 100.1% (Cost $40,939,834) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) The rate shown is the 7-day effective yield as of January 31, 2013. See accompanying notes to Schedules of Investments. NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) INVESTMENT COMPANIES - 95.2% Shares Value Long/Short Equity Funds - 18.9% BlackRock Emerging Markets Long/Short Equity Fund - Institutional Shares $ MainStay Marketfield Fund - Class I (b) TFS Market Neutral Fund (b) Wasatch Long/Short Fund (b) Weitz Partners III Opportunity Fund - Institutional Class (b) Arbitrage Funds - 16.0% Arbitrage Fund (The) - Class I Calamos Market Neutral Income Fund - Class A Merger Fund (The) Touchstone Merger Arbitrage Fund - Institutional Shares Global Macro Funds - 15.4% BlackRock Global Allocation Fund - Class A First Eagle Global Fund - Class A Ivy Asset Strategy Fund - Class A John Hancock Global Absolute Return Strategies Fund - Class I Mutual Global Discovery Fund - Class Z High Yield/Fixed Income Funds - 11.3% DoubleLine Total Return Bond Fund - Class I Forward Credit Analysis Long/Short Fund - Institutional Class Ivy High Income Fund - Class A Templeton Global Bond Fund - Class A Asset Allocation Funds - 8.4% Berwyn Income Fund FPA Crescent Fund Natural Resources Funds - 7.8% Highbridge Dynamic Commodities Strategy Fund - Select Class (b) JPMorgan Alerian MLP Index ETN (e) Market Vectors Gold Miners ETF (a) Oppenheimer MLP Select 40 Fund - Institutional Class (b) PIMCO CommodityRealReturn Strategy Fund - Class A RS Global Natural Resources Fund - Class A (b) SPDR Gold Trust (a) (b) (c) Vanguard Precious Metals and Mining Fund -Investor Shares Real Estate Funds - 7.3% ING Global Real Estate Fund - Class I Vanguard REIT ETF (a) NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES - 95.2% (Continued) Shares Value Managed Futures Funds - 5.7% 361 Managed Futures Strategy Fund - Class I (b) $ MutualHedge Frontier Legends Fund - Class I (b) Option Hedged Funds - 3.3% BlackRock Enhanced Equity Dividend Trust (d) Eaton Vance Enhanced Equity Income Fund II (d) Eaton Vance Risk-Managed Diversified EquityIncome Fund (d) Gateway Fund - Class A Deep Value/Distressed Securities Funds - 1.1% Fairholme Fund (The) (b) Total Investment Companies(Cost$100,660,334) $ STRUCTURED NOTES - 3.8% Par Value Value JPMorgan Chase & Co., Return Note Linked to JPMorgan ETF Efficiente 5 PR Index, due 06/23/2014 $ $ JPMorgan Chase & Co., Return Note Linked to the JPMorgan Strategic Volatility Dynamic Index (Series 1), due 09/30/2014 RBC Capital Markets, Absolute Return Barrier Equity Security Linked Note, due 05/15/2014 Total Structured Notes (Cost $4,600,000) $ MONEY MARKET FUNDS - 1.1% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (f) (Cost $1,263,010) $ Total Investments at Value - 100.1% (Cost $106,523,344) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) Exchange-traded note. (f) The rate shown is the 7-day effective yield as of January 31, 2013. See accompanying notes to Schedules of Investments. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS January 31, 2013 (Unaudited) 1.Investment Valuation Investments in shares of other open-end investment companies held by New Century Capital Portfolio, New Century Balanced Portfolio, New Century Opportunistic Portfolio, New Century International Portfolio and New Century Alternative Strategies Portfolio (the “Portfolios”) are valued at their net asset value as reported by such companies.The Portfolios may also invest in closed-end investment companies, exchange-traded funds, and to a certain extent, directly in securities when the Adviser deems it appropriate.Investments in closed-end investment companies, exchange-traded funds and direct investments in securities are valued at market prices, as described in the paragraph below. The net asset value as reported by open-end investment companies may be based on fair value pricing; to understand the fair value pricing process used by such companies, consult their most current prospectus. Investments in securities traded on a national securities exchange or included in NASDAQ are generally valued at the last reported sales price, the closing price or the official closing price; and securities traded in the over-the-counter market and listed securities for which no sale is reported on that date are valued at the last reported bid price. It is expected that fixed income securities will ordinarily be traded in the over-the-counter market. When market quotations are not readily available, fixed income securities may be valued on the basis of prices provided by an independent pricing service.Other assets and securities for which no quotations are readily available or for which quotations the Adviser believes do not reflect market value are valued at their fair value as determined in good faith by the Adviser under the procedures established by the Board of Trustees, and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Factors in determining portfolio investments subject to fair value determination include, but are not limited to, the following: only a bid price or an asked price is available; the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or futures markets, such as the suspension or limitation of trading. Short-term investments (those with remaining maturities of 60 days or less) may be valued at amortized cost which approximates market value. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Portfolios’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement of that security is determined to fall in its entirety is the lowest level input that is significant to the fair value measurement. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Portfolios’ investments as of January 31, 2013 by security type: Level 1 Level 2 Level 3 Total New Century Capital Portfolio Investment Companies $ $
